Citation Nr: 9921364	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg 
injury.

2.  Entitlement to service connection for exposure to depleted 
uranium.

3.  Entitlement to service connection for knee pain.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.
8.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, S.C.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran's active duty service includes the period from 
December 1990 to July 1991.  She served in Southwest Asia from 
December 31, 1990 to June 22, 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
in which the RO denied the veteran's claims of entitlement 
service connection for exposure to depleted uranium, knee pain, a 
right shoulder condition, a left leg injury, joint pain, memory 
loss, a skin condition, headaches and fatigue, with the claims 
for joint pain, memory loss, a skin condition, headaches and 
fatigue to include as due to an undiagnosed illness.  The Board 
has determined that under the circumstances, the veteran's claim 
for a left leg injury is more accurately characterized as a claim 
for "residuals of a left leg injury."


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest Asia 
theater of operations during Operation Desert Shield/Storm.

2.  The veteran has residuals of a left leg injury which were 
incurred as a result of her active duty.

3.  The evidence does not show that the veteran has a disability 
as a result of exposure to depleted uranium, or a right shoulder 
condition.

4.  The claims file does not contain competent evidence showing 
that the veteran has joint pain or memory loss, to include as due 
to an undiagnosed illness.

5.  The veteran's current knee, skin and headache symptoms have 
been attributed to known clinical diagnoses; there is no medical 
evidence of a causal link between any knee pain, skin condition, 
or headaches and any incident of service.
 
6.  The veteran has been diagnosed with fatigue of unknown 
etiology; her fatigue is manifested by symptoms which wax and 
wane but result in periods of incapacitation of at least one week 
per year.





CONCLUSIONS OF LAW

1.  Residuals of a left leg injury were incurred during active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claims for service connection for exposure to depleted 
uranium, knee pain, a right shoulder condition, joint pain, 
memory loss, a skin condition, and headaches,  on a direct basis 
under 38 C.F.R. § 3.303, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Joint pain, memory loss, a skin condition, and headaches were 
not incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

4.  The veteran's fatigue is due to an undiagnosed illness and is 
manifest to a compensable degree; service connection for fatigue 
is warranted.  38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. 
§§ 3.317, 4.88b, Diagnostic Code 6354 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMR's) include a 
"redeployment" examination report, dated in May 1991, which 
shows that her upper extremities, her skin, and her 
musculoskeletal and neurological conditions were clinically 
evaluated as normal.  An accompanying report of medical history 
shows that the veteran denied having "swollen or painful 
joints," "frequent or severe headache," "skin diseases," 
"bone, joint or other deformity," "painful or 'trick' 
shoulder," "'trick' or locked knee," and loss of memory.  A 
Southwest Asia Demobilization/ Redeployment Medical Evaluation, 
signed by the veteran in May 1991, shows that the veteran denied 
having fatigue or "rash, skin infection or sores."  The 
veteran's "REFRAD" examination report, dated in July 1991, 
shows that no abnormalities were noted.  An accompanying report 
of medical history shows that the veteran denied having "swollen 
or painful joints," "frequent or severe headache," "skin 
diseases," "bone, joint or other deformity," "painful or 
'trick' shoulder," "'trick' or locked knee," and loss of 
memory.  The remainder of the SMR's do not show treatment for the 
claimed disorders.

A VA Persian Gulf protocol examination report, dated in April 
1993, shows that the veteran complained of joint pain in the 
knees, shoulders and lower back, and frequent headaches.  X-rays 
of the knees, the left tibia and fibula, and right shoulder 
showed no bony or soft tissue abnormalities.  The diagnoses were 
joint pain consistent with muscle strain, and headaches 
consistent with stress headache. 

A letter from a VA physician, Rebecca L. Manevitz, M.D., dated in 
December 1993, is remarkable for diagnoses of joint pain 
consistent with muscle strain, and headaches consistent with 
stress headaches.

VA skin, and mental disorders, examination reports, each dated in 
May 1995, show that the veteran complained of knee pain, right 
shoulder pain, and fatigue.  She reported that she was taking 
care of two children in one report, and five children in another 
report.  She stated that she was working full-time and that she 
ran two miles per day, three day a week.  The reports contain 
diagnoses that include chronic headache, history of rash under 
right arm (not currently present, with unclear etiology), 
hyperkeratotic papules on the palms, and low grade IV acne.

VA examination reports, dated in August 1997, show that the 
veteran complained of headaches lasting up to three weeks, and 
fatigue which she described as partly being "a lack of 
motivation."  She stated that she slept about eight hours per 
day, that she was taking care of three children who were between 
10 and 12 years old, that worked full-time at the National Guard, 
and that she was taking college classes in the evening.  The 
examiner noted that laboratory findings done in 1995 were normal.  
A cerebellar exam was normal.  The diagnoses were migraine 
without aura (with no clinical objective indications on 
examination), and "fatigue, etiology unknown," with no clinical 
objective signs on examination.  The examiner stated that the 
criteria for chronic fatigue syndrome were not met.

A review of the transcript from the veteran's hearing, held in 
June 1998, as well as her written statements, shows that the 
veteran essentially argues that she has knee pain, a right 
shoulder condition, residuals of a left leg injury, joint pain, 
memory loss, a skin condition, headaches and fatigue as a result 
of her service, with the claims for joint pain, memory loss, a 
skin condition, headaches and fatigue to include as due to an 
undiagnosed illness.  She stated that a box fell on her left leg 
while on active duty, and that her left leg is numb and puffy as 
a result.  She stated that she never had a headache, or was 
tired, in her life prior to her service in Southeast Asia.  The 
veteran's mother testified that she observed the veteran with 
claimed conditions after her service in the Persian Gulf.  A 
friend of the veteran ("S.C.") stated that she worked with the 
veteran and had observed the veteran's fatigue, memory loss and 
other claimed symptoms at work.  The claims file includes letters 
from the veteran's mother, and three fellow soldiers (two of whom 
who reportedly served with veteran in the Persian Gulf).  The 
veteran's mother's statements in her letter mirror her testimony.  
Letters from two of the veteran's fellow soldiers, who reportedly 
served with veteran in the Persian Gulf, essentially argue that 
the veteran has headaches, knee pain and a left leg injury as a 
result of her service.  The Board notes that a letter from a 
third soldier does not address any of the claims in issue.

The veteran has submitted employee timesheets dated between 
September 1991 and July 1996, which indicate that she generally 
took from zero to four days of personal sick leave per month.  
The most recent timesheet, dated in July 1996, shows that the 
veteran had a balance of 81 hours of sick leave remaining.





I.  Service Connection-on a Basis Other than Due to Undiagnosed 
Illness

A.  Residuals of a Left Leg Injury

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records include a "redeployment" 
examination report, dated in May 1991.  An accompanying report of 
medical history shows that an injury to the left leg was noted.  
A Southwest Asia Demobilization/ Redeployment Medical Evaluation 
shows that the veteran reported unspecified injuries to her leg.  
The remainder of the SMR's do not show treatment for residuals of 
a left leg injury.

Post-service medical evidence includes a July 1992 VA outpatient 
treatment report which contains an assessment of soft tissue 
inflammation with no underlying bone or joint disease.  X-rays of 
the knee, fibula and tibia were normal.  The veteran's May 1995 
general medical examination report shows that she had a slightly 
increased amount of soft tissue in the medial aspect of the left 
calf just medial to the tibia which correlated to the site of the 
prior contusion.  The diagnosis was "status post left leg 
contusion, asymptomatic."

The veteran's service medical records indicate that she sustained 
a left leg injury during service.  Notwithstanding the examiner's 
characterization of the veteran's left leg injury as 
"asymptomatic," in the May 1995 VA examination report, this 
report shows that the examiner noted a slightly increased amount 
of soft tissue in the medial aspect of the left calf just medial 
to the tibia which correlated to the site of the prior contusion.  
The diagnosis was "status post left leg contusion, 
asymptomatic."  Given the foregoing evidence of an injury in 
service, and the evidence of tissue pathology at the site of the 
injury, the evidence shows that the veteran has residuals of a 
left leg injury as a result of her service.  Accordingly, service 
connection is granted for residuals of a left leg injury.

B.  Exposure to Depleted Uranium

The veteran's DD Form 215 shows that she was exposed to depleted 
uranium on one day in May 1991.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  Brammer  v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the Board notes that the veteran testified 
that she believes that she may have knee and/or joint pain as a 
result of exposure to depleted uranium.  However, the claims file 
does not contain competent evidence showing that the veteran 
currently has a disability as a result of exposure to depleted 
uranium.  Therefore, as there is no competent evidence to show 
that the veteran currently has a disability as a result of 
exposure to depleted uranium, the claim for exposure to depleted 
uranium must be denied as not well grounded.  See 38 U.S.C.A. §§ 
1110, 5107. 

C.  Knee Pain and a Right Shoulder Condition.  
Joint Pain, Memory Loss, Skin Condition, and Headaches-
Other than Due to an Undiagnosed Illness

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the U.S. 
Court of Appeals for Veterans Claims (Court's) case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these issues 
is whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an inservice 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent medical 
evidence to the effect that the claim is plausible is required.  
See Epps v. Gober, 126 F.3d. 1464 (1997).

Based on its review of the evidence of record, which includes a 
lack of treatment for the claimed disorders during service, and 
the lack of clinical findings in the veteran's examination 
reports, the Board finds that knee pain, a right shoulder 
condition, a skin condition, and headaches are not shown to have 
been chronic in service.  38 C.F.R. § 3.303(b).  

With regard to the veteran's claim for a right shoulder 
condition, although the veteran was "diagnosed" with 
"symptomatology of the right shoulder" in the May 1995 VA 
examination report, this "diagnosis" referred to X-ray 
findings, which showed that the right shoulder was unremarkable 
(VA X-rays of the right shoulder taken in April 1993 were also 
unremarkable).  In addition, this "diagnosis" is unenhanced by 
any additional medical comment or citation to clinical findings, 
and appears to be a bare transcription of a lay history.  The 
Board further notes that apart from complaints of right shoulder 
pain in an April 1993 VA examination report, there are no records 
showing treatment or a diagnosis, involving right shoulder pain.  
This "diagnosis" therefore does not constitute "competent 
medical evidence" that the veteran has a right shoulder 
condition.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . . 
and cannot enjoy the presumption of truthfulness accorded by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)).

In addition, the claims file does not contain any medical 
evidence showing that the veteran has a chronic condition 
involving joint pain or memory loss, or fatigue (on a basis other 
than due to an undiagnosed illness).  In particular, the 
veteran's April 1993 examination report and Dr. Manevitz's 
December 1993 letter indicate that the veteran had muscle strain.  
In addition, the May 1995 mental disorders examination report 
shows that there was no evidence of memory loss.  Furthermore, 
the veteran's August 1997 VA examination report shows that 
chronic fatigue syndrome was ruled out.  Finally, there is no 
medical evidence of a nexus between any current knee pain (to 
include chondromalacia), joint pain (to include muscle strain), 
skin condition (to include hyperkeratotic papules on the palms 
and low grade IV acne), or headaches (to include as due to muscle 
contraction or migraine), and the veteran's service.  In this 
regard, the first evidence of treatment for knee pain is dated in 
July 1992.  This is approximately one year after separation from 
service.  The first evidence of treatment for any of the other 
claimed disorders is found in the April 1993 VA examination 
report.  This is approximately one year and eight months after 
separation from service.  Given the foregoing, the Board 
concludes that there is no evidence in the record which would 
support a grant of service connection for knee pain, joint pain, 
a right shoulder condition, a skin condition, or headaches, with 
all claims on a basis other than due to an undiagnosed illness, 
and the claims must be denied.
D.  Joint Pain, Skin Condition, Memory Loss, Headaches and 
Fatigue 
-- Due to an Undiagnosed Illness

The Board will next consider whether the veteran has joint pain, 
a skin condition, memory loss, headaches or fatigue as a result 
of an undiagnosed illness.

The veteran's DD Form 214 indicates that the veteran had active 
military service in the Southwest Asia theater of operations from 
December 31, 1990 to June 22, 1991.  Her awards include the 
Southwest Asia Service Medal with two Bronze Service Stars.  
Further, the record includes post-service medical or other 
evidence of the claimed disabilities.  In view of the particular 
nature of the claimed disabilities, and, to the extent that her 
claims are based on the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 regarding service connection for disability due to 
undiagnosed illnesses for such veterans, the Board finds that the 
veteran's claims are well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this claim.  
In this regard, claims of service connection for chronic 
disability resulting from Persian Gulf service (and due to an 
undiagnosed illness) are subject to the adjudicative procedures 
set forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (July 2, 1997).  In essence, this publication directs an 
RO, in receipt of a veteran's claim, to complete all evidentiary 
development of the claim.  With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude are 
helpful in support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the RO 
sent the veteran a letter requesting that she forward all 
additional medical evidence which may be relevant to her claims, 
as well as any documentation showing time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude.  In addition, a review 
of the claims file shows that the RO has obtained, or attempted 
to obtain, all identified records of treatment, and that several 
lay statements, and records of absences from the veteran's 
employment, have been obtained.  Based on the foregoing, the 
Board finds that no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability resulting 
from undiagnosed illness which cannot be attributed to any know 
clinical diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not later 
than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of six 
months.  38 C.F.R. § 3.317.  Further, it should be noted that 
signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, headaches, 
joint and muscle pain, and the skin.  38 C.F.R. § 3.317(b)(2).  
It should also be emphasized that entitlement under these special 
provisions is only for disability which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

The veteran asserts that she has joint pain, a skin condition, 
memory loss, headaches and fatigue due to an undiagnosed illness. 

The post-service medical evidence includes VA examination 
reports, dated in April 1993, May 1995 and July 1997.  None of 
these reports, or any other medical evidence, contains findings 
or a diagnosis showing that the veteran has joint pain, a skin 
condition, memory loss or headaches due to an undiagnosed 
illness. 

With regard to the veteran's claim for fatigue, she was 
"diagnosed" with "fatigue, etiology unknown," in the August 
1997 VA examination report.  Pursuant to 38 C.F.R. § 3.317, as 
amended by 62 Fed. Reg. 23138-23139 (1997), a veteran shall 
receive compensation from VA where she exhibits objective 
indications of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms provided that the disability became manifest during 
military service in the Southwest Asia theater of operations or 
became manifest to a compensable degree through December 31, 
2001, and where the disability in question cannot be attributed 
to any known clinical diagnosis.  Disabilities existing for six 
months or more are considered chronic. 

Under evaluative criteria most clearly analogous to the veteran's 
complaint of recurring fatigue, a compensable rating is warranted 
where fatigue is manifested by symptoms which wax and wane but 
result in periods of incapacitation of at least one week per 
year, or, where symptoms require control by continuous 
medication.  38 C.F.R. §§ 4.88a, 4.88b, Diagnostic Code 6354 
(1998).  A Note to Diagnostic Code 6354 provides that 
incapacitation is defined as fatigue requiring bed rest and 
treatment.

The Board finds no clinical findings pertaining to the duration 
of the veteran's fatigue (see 38 C.F.R. § 3.317).  During the 
August 1997 VA general medical examination, the veteran stated 
that she slept about eight hours per day, that she was taking 
care of three children who were between 10 and 12 years old, that 
worked full-time at the National Guard, and that she was taking 
college classes in the evening.  She described her fatigue as 
partly being "a lack of motivation."  The examiner stated that 
there were no clinical objective signs on examination.  The Board 
further notes that apart from the VA examination reports 
previously discussed, there are no records of treatment for the 
claimed symptoms.  However, the Board has also considered the 
veteran's employment records, which reportedly shows that she 
missed 481 hours between September 1991 and April 1996 
(approximately four years and seven months) as well as her 
testimony that about half of her missed work time was due to 
symptoms that included fatigue.  The undersigned Board Member was 
impressed by the veteran and her mother's testimony on this 
particular matter.  It is pertinent to note that the veteran's 
mother is a registered nurse.  Unlike the other signs or symptoms 
in question that have been attributed to a known clinical 
diagnosis, a recent examiner specifically concluded that the 
veteran's fatigue was of unknown etiology.  It is the Board's 
judgment that the medical evidence shows that the veteran has 
fatigue due to an undiagnosed illness, and the evidence is at 
least in equipoise on the questions of whether her fatigue has 
been chronic for at least 6 months and it has become manifest to 
a compensable degree.  

With regard to the claims for joint pain, a skin condition, 
memory loss, and headaches, the Board finds that, notwithstanding 
the veteran's mother's statements, the claims file does not 
contain a competent medical opinion indicating that the veteran 
has a chronic condition involving joint pain, a skin condition, 
memory loss, or headaches that is due to an undiagnosed illness 
which exists as a separate disability, within the meaning of the 
cited legal authority.  Examinations of the veteran by 
physicians, in which a medical history was taken and, in some 
cases, laboratory testing was done, have not resulted in a 
diagnosis of joint pain or memory loss.  As for the veteran's 
joint pain, headache, knee and skin symptoms, these have been 
attributed to known clinical diagnoses.  Specifically, her joint 
pain has been attributed to muscle strain, her headache symptoms 
have alternatively been attributed to muscle contractions and 
migraines, her knee symptoms have been attributed to 
chondromalacia, and her skin symptoms have been attributed to 
hyperkeratotic papules on the palms and low grade IV acne (there 
is no current evidence of a rash under the right arm).  The Board 
therefore finds that the preponderance of the evidence shows that 
the veteran does not have joint pain, a skin condition, memory 
loss, or headaches due to an undiagnosed illness, and to the 
extent the appellant's claims are based on this theory, they must 
be denied.  See 38 C.F.R. § 3.317.

As a final matter, the Board has considered the veteran's 
mother's statements in light of her reported experience as a 
registered nurse.  However, she has not indicated that her 
opinions were based on a review of the veteran's C-file, and her 
opinions are unaccompanied by citation to clinical findings.  In 
light of the contrary evidence of record, as previously 
discussed, the Board therefore finds that her opinions are 
insufficiently probative to warrant service connection for the 
claimed disabilities (other than fatigue, which, as noted above, 
has been assessed by a physician as due to unknown etiology).
 
With regard to the veteran's claims under 38 C.F.R. § 3.317, the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claims for service connection for residuals of exposure to 
depleted uranium, knee pain, joint pain, a right shoulder 
condition, a skin condition, memory loss, headaches as a result 
of her service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E.  Conclusion

The Board has considered the veteran's statements, and the lay 
statements, to the effect that the veteran has "exposure to 
depleted uranium," knee pain, joint pain, a right shoulder 
condition, a skin condition, memory loss, headaches as a result 
of her service.  However, while the veteran's statements 
represent evidence of continuity of symptomatology, her 
statements, and the lay statements, are not competent evidence of 
a diagnosis, or of a nexus or link between any of the claimed 
present conditions and her service.  Savage, supra.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 


ORDER

Service connection for residuals of a left leg injury is granted. 



Entitlement service connection for exposure to depleted uranium, 
knee pain, a right shoulder condition, joint pain, memory loss, a 
skin condition, and headaches is denied.

Entitlement to service connection for fatigue as due to an 
undiagnosed illness is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

